Citation Nr: 1035277	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-34 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a brain tumor, also 
claimed as a pineal cyst.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's posttraumatic stress disorder, currently evaluated as 
30 percent disabling.  

3.  Entitlement to an increased rating for fibromyalgia, 
currently rated 20 percent disabling.

4.  Entitlement to service connection for migraine headaches to 
included blurred vision.

5.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

6.  Entitlement to service connection for shortness of breath and 
lower lung problems.

7.  Entitlement to service connection for cryoglobulinemia.

8.  Entitlement to an increased rating for lumbar disc syndrome, 
currently rated 20 percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to December 1985 
and from February 1990 to June 1993.  The Veteran served in the 
Persian Gulf War.  He was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Atlanta, 
Georgia, Regional Office which, in pertinent part, denied an 
increased evaluation for the Veteran's posttraumatic stress 
disorder (PTSD.  In July 2006, the St. Louis, Missouri, Regional 
Office, in pertinent part, denied service connection for a brain 
tumor.  In November 2008, the Veteran reported that he had moved 
to Florida.  The Veteran's claims files were subsequently 
transferred to the St. Petersburg, Florida, Regional Office (RO).  

With respect to the Veteran's claim of service connection for a 
brain tumor, the Board observes that the Veteran claim includes a 
pineal cyst.  As such, the Board has recharacterized the issue as 
listed on the cover page of this decision.

In April 2009, the Veteran withdrew his appeal regarding claims 
of entitlement to service connection for a headache disorder, 
gastroesophageal reflux disease, a respiratory disorder, and 
cryoglobulinemia, and increased evaluations for his fibromyalgia 
and lumbar spine degenerative disc disease.  Those issues, 
however, will be addressed below.  

The appeal of service connection for erectile dysfunction was 
granted in a July 2009 rating decision.  Thus, this claim is no 
longer in appellate status.

The claim of service connection for a brain tumor, also claimed 
as a pineal cyst and the claim for an increased rating for PTSD 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT


In April 2009, the Veteran withdrew his appeal of the claims of 
service connection for migraine headaches, GERD, shortness of 
breath and lower lung problems, and for cryoglobulinemia, as well 
as the claims for increased ratings for fibromyalgia and lumbar 
disc syndrome.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims of 
service connection for migraine headaches, GERD, shortness of 
breath and lower lung problems, and for cryoglobulinemia, as well 
as the claims for increased ratings for fibromyalgia and lumbar 
disc syndrome, by the appellant, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn the appeal of the claims of 
service connection for migraine headaches, GERD, shortness of 
breath and lower lung problems, and for cryoglobulinemia, as well 
as the claims for increased ratings for fibromyalgia and lumbar 
disc syndrome, and, hence, there remain no allegations  of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to these 
issues and they are dismissed.


ORDER

The claim for service connection for migraine headaches to 
included blurred vision is dismissed.

The claim for service connection for gastroesophageal reflux 
disease (GERD) is dismissed.

The claim of service connection for shortness of breath and lower 
lung problems is dismissed.

The claim of service connection for cryoglobulinemia is 
dismissed.

The claim for an increased rating for lumbar disc syndrome, 
currently rated 20 percent disabling, is dismissed.

The claim for an increased rating for fibromyalgia, currently 
rated 20 percent disabling is dismissed.


REMAND

The Veteran asserts that service connection for a chronic pineal 
cyst is warranted as the claimed disorder is etiologically 
related to an inservice cyst on his neck.  He further contends 
that the record supports assignment of a 50 percent evaluation 
for his PTSD as he suffers from panic attacks and has been given 
Global Assessment of Functioning (GAF) scores as low as 40.  

In reviewing the Veteran's service treatment records, the Board 
observes that the Veteran was seen for a neck cyst in August 
1990.  A September 1990 treatment record states that the Veteran 
had a posterior neck sebaceous cyst.  A March 1992 treatment 
entry notes that the Veteran complained of a left neck growth of 
two years' duration.  An impression of "[rule out] lipoma" was 
advanced.  The report of a March 1993 physical evaluation notes 
that the Veteran exhibited a recurrent cyst on the left side of 
his neck.  VA magnetic resonance imaging studies of the brain 
conducted in December 2004 and August 2009 revealed findings 
consistent with a "small benign-appearing pineal cyst."  The 
Veteran has not been afforded a VA examination for compensation 
purposes which addresses the nature and etiology of his pineal 
cyst.  

A December 2009 VA mental health clinic treatment record states 
that the Veteran complained of increased PTSD symptoms including 
"recent panic attacks."  He reported that he had been 
unemployed for five months and was experiencing domestic 
difficulties.  The treating VA psychologist directed that the 
Veteran was to be scheduled for a follow up appointment in 
January 2010.  Clinical documentation of the cited VA treatment, 
if conducted, is not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not 
been afforded a VA examination for compensation purposes which 
addresses his pineal cyst.  Given this fact and as the Veteran's 
PTSD appears to have increased in severity since the last VA 
examination for compensation purposes of record, the Board finds 
that an additional VA evaluation would be helpful in resolving 
the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his pineal cyst since service, 
and all treatment for his PTSD after 
December 2009, which are not already of 
record.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  After completion of the above schedule 
the Veteran for a VA examination to address 
the current nature and etiology of the 
pineal cyst.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should expressly state whether 
the Veteran has a brain tumor and, if 
so, whether such tumor is benign or 
malignant.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's pineal cyst, as 
well as any brain tumor found had its onset 
during active service; is etiologically 
related to the Veteran's left neck cyst; or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the Veteran's PTSD.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  In this regard, the examiner 
should specifically address the following:

a.	 Describe all symptoms associated 
with the service-connected PTSD.
b.	For each associated symptom, 
describe its severity.  In this 
regard, describe the impact on the 
Veteran's social and occupational 
adaptability.
c.	Assign a global assessment of 
function (GAF) score, and explain 
the scores meaning.
d.	Discuss the impact of the service-
connected PTSD symptoms on the 
Veteran's ability to obtain and 
maintain a substantially gainful 
occupation.

A complete rationale must be provided 
for each opinion and/or finding.

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Readjudicate the Veteran's entitlement 
to service connection for a brain tumor, 
now claimed as a pineal cyst and an 
increased evaluation for his PTSD.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



 Department of Veterans Affairs


